Citation Nr: 0321716	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO) which granted the veteran service 
connection for PTSD and assigned a 50 percent disability 
evaluation, as well as denied service connection for the 
veteran's ischemic cardiomyopathy.

The Board observes that the veteran's claim of entitlement to 
service connection for ischemic cardiomyopathy, to include as 
secondary to his service-connected PTSD was initially denied 
in a January 2000 rating decision, and following a December 
2000 notice of disagreement, in a November 2002 rating 
decision.  Nonetheless, the RO interpreted the veteran's 
December 2000 notice of disagreement as a new claim, thus 
considering the January 2000 disposition of the veteran's 
claim for service connection as final and mischaracterizing 
the issue as one requiring new and material evidence in 
November 2002.  See 38 U.S.C.A. § 7105(c) (only if a notice 
of disagreement is not filed within one year of notice of the 
RO's decision, will the RO's determination become final).  
However, as will be discussed in the REMAND below, the 
veteran's January 2000 rating decision is not final, and new 
and material evidence is not required in order to adjudicate 
the veteran's claim for service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 




REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 50 percent for PTSD on the basis that the currently 
assigned disability evaluation does not accurately reflect 
the severity of that disability.  In addition, the veteran 
claims entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to his service-
connected PTSD.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims.  Nonetheless, notice of the veteran's 
rights and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation for his 
PTSD, was not provided by the RO, as the VCAA was not yet 
enacted at the time of the issuance of the statement of the 
case.  As a consequence, the veteran's claim for a disability 
evaluation in excess of 50 percent for PTSD was certified to 
the Board without the veteran being given appropriate notice 
of his rights and responsibilities, and VA's responsibilities 
under the VCAA.

However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, the veteran's claim for an increased disability 
evaluation for PTSD must be remanded to the RO to ensure that 
the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Additionally, a review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining an additional VA examination, in 
June 2003.  However, as the previously mentioned decision by 
the Federal Circuit held, 38 C.F.R. § 19.9(a)(2) is invalid 
because it permits the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration of that evidence.  See Disabled American 
Veterans, et. al. v. Principi, supra.  The Federal Circuit 
explained that, when the Board obtained and considered 
evidence that was not before the RO, an appellant has no 
means to obtain one review on appeal to the Secretary, 
because the Board is the only appellate tribunal under the 
Secretary.  Therefore, it appears that evidence obtained by 
the Board cannot be considered by the Board as an initial 
matter.

Moreover, the Board observes that the veteran, at his January 
2003 VA examination reported that he was receiving therapy 
and medication for his PTSD at the Butler VA Medical Center.  
A review of the record discloses that the veteran's claims 
file includes VA medical records from the Butler VA medical 
Center, through November 2001.   However, no additional VA 
treatment records for the time period from November 2001 to 
the present have been submitted and there is no evidence that 
the RO attempted to obtain these treatment records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's PTSD 
should be associated with the veteran's claims file.

Moreover, the Board observes that the RO, in a January 2000 
rating decision, denied the veteran's claim of entitlement to 
service connection for ischemic cardiomyopathy, to include as 
secondary to PTSD.   In December 2000, the RO received a VA 
Form 21-4138 (Statement in Support of Claim) from the 
veteran, in which the veteran disagreed with the RO's 
decision to deny his claim for service connection for 
ischemic cardiomyopathy.  The Board construes the veteran's 
December 2000 statement as a notice of disagreement with the 
RO's decision to deny his claim of entitlement to service 
connection for ischemic cardiomyopathy, to include as 
secondary to service-connected PTSD.  The Board notes that 
the RO failed to construe the veteran's submission of the 
form as a timely notice of disagreement and that a statement 
of the case was not issued to the veteran regarding this 
claim.  In the past, the Board has referred such matters back 
to the RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to remand the issues back to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999) ("Thus, the next step was for the RO to issue 
[a statement of the case] on the denial of the [ ] claim, and 
the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that [statement of the 
case].").

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder. 

3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his PTSD.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to:  records 
from the relevant VA medical center(s) 
for the period from November 2001 to the 
present.

4.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

5.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for ischemic 
cardiomyopathy, to include as secondary 
to service-connected PTSD.  The veteran 
should be clearly advised of the need to 
file a timely substantive appeal within 
60 days of issuance of the statement of 
the case or within the remainder of the 
one-year period from the date of the 
mailing of the notification of the rating 
decision denying the veteran's claim, if 
the veteran wishes to appeal that 
determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




